Citation Nr: 1019788	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Eligibility of recognized service for purposes of entitlement 
to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant entered service in May 1973 and was separated 
from service in November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2010, the appellant testified before the undersigned Veterans 
Law Judge, seated at the RO.  A transcript of that hearing 
has been associated with the claims file.  


FINDING OF FACT

The appellant had no recognized active duty service during a 
period of war.  


CONCLUSION OF LAW

The criteria for eligibility of recognized service for 
purposes of entitlement to nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 101(2), 1501, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.14 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to nonservice-connected 
pension.  He was denied this benefit in a July 2002 
administrative decision which found he had no credible 
qualifying service.  Review of his service personnel records 
confirm he entered service in May 1973 but was subsequently 
given an administrative discharge in November 1973 for 
misconduct due to fraudulent enlistment.  Specifically, he 
was found to have had an undisclosed civilian arrest as a 
juvenile for drug possession prior to enlistment.  He does 
not dispute this arrest.

Eligibility for nonservice-connected pension is generally 
based upon a claimant's status as a veteran with 90 days of 
recognized service during a wartime period.  38 U.S.C.A. 
§§ 1501, 1521 (West 2002).  The term "veteran" under the 
applicable statutes and regulations means a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009).  

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14 (2009).  Where an 
enlistment is voided by the service department because the 
person did not have legal capacity to contract for a reason 
other than minority (as in the case of an insane person) or 
because the enlistment was prohibited by statute (a deserter 
or person convicted of a felony), benefits may not be paid 
based on that service even though a disability was incurred 
during such service.  An undesirable discharge by reason of 
the fraudulent enlistment voids the enlistment from the 
beginning.  38 C.F.R. § 3.14(b) (2009).  

In the present case, the appellant's service, while 
characterized as honorable on his DD-214, was nonetheless 
voided, and he was credited with no active service.  In the 
absence of any qualifying active duty service, he is 
statutorily barred from eligibility for nonservice-connected 
pension, and his claim must be denied.  

The appellant has argued that he was originally denied 
veterans educational assistance benefits on the same basis, 
and that decision was subsequently reversed by VA; therefore, 
the denial of nonservice-connected pension benefits should be 
as well.  The Board finds nevertheless that while he may have 
been awarded educational benefits in the past, that 
determination is irrelevant to the question of eligibility to 
nonservice-connected pension benefits, which remains denied.  

In conclusion, based upon the facts as discussed herein, the 
claim for nonservice-connected pension must be denied as 
legally insufficient, and the benefit of the doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the basis of a lack of legal merit or a lack of 
entitlement under the law).  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  Additionally, the Board finds the claim 
cannot be substantiated as a matter of law.  See Sabonis, 
6 Vet. App. at 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  


ORDER

Eligibility of recognized service for purposes of entitlement 
to nonservice-connected pension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


